Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The Double Patenting rejection issued in the non-final dated 11/23/2021 has been withdrawn.  Please see the Interview Summary.
Claim Rejections - 35 USC § 112
The 112 rejection of claims 1–2 have been withdrawn.  Please see the Interview Summary.
Allowable Subject Matter
Claims 1–3 and 5–6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “the deterioration determination unit determines that the valve operating mechanism is deteriorated when an amount of change in the pressure detected by the first pressure sensor in the entire inflow stroke or pumping stroke is larger than an amount of change in the pressure in a normal state.”  The closest prior arts are Yumoto (USPN 5655888), Young et al. (US PGPub 20130153062 A1) and Tanaka et al. (US PGPub 20130074608 A1).  
The prior art Yumoto discloses all of the elements of the claimed invention, but does not disclose pressure sensors.  As a result, Yumoto is incapable of determining the deterioration of the valve operating mechanism using the “amount of change in the pressure detected by the first pressure sensor in the entire inflow stroke or pumping stroke is larger than an amount of change in the pressure in a normal state.”
The prior art Young discloses first and second pressure sensors, but does not disclose “the deterioration determination unit determines that the valve operating mechanism is deteriorated when an amount of change in the pressure detected by the first pressure sensor in the entire inflow stroke or pumping stroke is larger than an amount of change in the pressure in a normal state.”
The prior art Tanaka discloses a valve having a first and second pressure sensor, but does not disclose using the first and second sensors to determine the deterioration of the valve.  
None of the prior arts teach limitations “the deterioration determination unit determines that the valve operating mechanism is deteriorated when an amount of change in the pressure detected by the first pressure sensor in the entire inflow stroke or pumping stroke is larger than an amount of change in the pressure in a normal state” as it relates to the determination of the deterioration of the valve operating mechanism, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753